
	

113 HR 2231 : Offshore Energy and Jobs Act
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 2231
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 8, 2013
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Outer Continental Shelf Lands
		  Act to increase energy exploration and production on the Outer Continental
		  Shelf, provide for equitable revenue sharing for all coastal States, implement
		  the reorganization of the functions of the former Minerals Management Service
		  into distinct and separate agencies, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Energy and Jobs
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Outer Continental Shelf Leasing Program
				Reforms
				Sec. 101. Outer Continental Shelf leasing program
				reforms.
				Sec. 102. Domestic oil and natural gas production
				goal.
				Sec. 103. Development and submittal of new 5-year oil and gas
				leasing program.
				Sec. 104. Rule of construction.
				Title II—Directing the President To Conduct New OCS Sales in
				Virginia, South Carolina, and California
				Sec. 201. Requirement to conduct proposed oil and gas Lease
				Sale 220 on the Outer Continental Shelf offshore Virginia.
				Sec. 202. South Carolina lease sale.
				Sec. 203. Southern California existing infrastructure lease
				sale.
				Sec. 204. Environmental impact statement
				requirement.
				Sec. 205. National defense.
				Sec. 206. Eastern Gulf of Mexico not included.
				Title III—Equitable Sharing of Outer Continental Shelf
				Revenues
				Sec. 301. Disposition of Outer Continental Shelf revenues to
				coastal States.
				Title IV—Reorganization of Minerals Management Agencies of the
				Department of the Interior
				Sec. 401. Establishment of Under Secretary for Energy, Lands,
				and Minerals and Assistant Secretary of Ocean Energy and Safety.
				Sec. 402. Bureau of Ocean Energy.
				Sec. 403. Ocean Energy Safety Service.
				Sec. 404. Office of Natural Resources revenue.
				Sec. 405. Ethics and drug testing.
				Sec. 406. Abolishment of Minerals Management
				Service.
				Sec. 407. Conforming amendments to Executive Schedule pay
				rates.
				Sec. 408. Outer Continental Shelf Energy Safety Advisory
				Board.
				Sec. 409. Outer Continental Shelf inspection fees.
				Sec. 410. Prohibition on action based on National Ocean Policy
				developed under Executive Order No. 13547.
				Title V—United States Territories
				Sec. 501. Application of Outer Continental Shelf Lands Act with
				respect to territories of the United States.
				Title VI—Miscellaneous Provisions
				Sec. 601. Rules regarding distribution of revenues under Gulf
				of Mexico Energy Security Act of 2006.
				Sec. 602. Amount of distributed qualified outer Continental
				Shelf revenues.
				Sec. 603. Seismic testing in the Atlantic Outer Continental
				Shelf.
				Title VII—Judicial Review
				Sec. 701. Time for filing complaint.
				Sec. 702. District court deadline.
				Sec. 703. Ability to seek appellate review.
				Sec. 704. Limitation on scope of review and relief.
				Sec. 705. Legal fees.
				Sec. 706. Exclusion.
				Sec. 707. Definitions.
			
		IOuter
			 Continental Shelf Leasing Program Reforms
			101.Outer
			 Continental Shelf leasing program reformsSection 18(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1344(a)) is amended by adding at the end the following:
				
					(5)(A)In each oil and gas
				leasing program under this section, the Secretary shall make available for
				leasing and conduct lease sales including at least 50 percent of the available
				unleased acreage within each outer Continental Shelf planning area considered
				to have the largest undiscovered, technically recoverable oil and gas resources
				(on a total btu basis) based upon the most recent national geologic assessment
				of the outer Continental Shelf, with an emphasis on offering the most
				geologically prospective parts of the planning area.
						(B)The Secretary shall include in each
				proposed oil and gas leasing program under this section any State subdivision
				of an outer Continental Shelf planning area that the Governor of the State that
				represents that subdivision requests be made available for leasing. The
				Secretary may not remove such a subdivision from the program until publication
				of the final program, and shall include and consider all such subdivisions in
				any environmental review conducted and statement prepared for such program
				under section 102(2) of the National Environmental Policy Act of 1969
				(42 U.S.C.
				4332(2)).
						(C)In
				this paragraph the term available unleased acreage means that
				portion of the outer Continental Shelf that is not under lease at the time of a
				proposed lease sale, and that has not otherwise been made unavailable for
				leasing by law.
						(6)(A)In the 5-year oil and
				gas leasing program, the Secretary shall make available for leasing any outer
				Continental Shelf planning areas that—
							(i)are estimated to contain more than
				2,500,000,000 barrels of oil; or
							(ii)are estimated to contain more than
				7,500,000,000,000 cubic feet of natural gas.
							(B)To determine the planning areas
				described in subparagraph (A), the Secretary shall use the document entitled
				Minerals Management Service Assessment of Undiscovered Technically
				Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf,
				2006.
						.
			102.Domestic oil
			 and natural gas production goalSection 18(b) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1344(b)) is amended to read as follows:
				
					(b)Domestic oil and
				natural gas production goal–
						(1)In
				generalIn developing a 5-year oil and gas leasing program, and
				subject to paragraph (2), the Secretary shall determine a domestic strategic
				production goal for the development of oil and natural gas as a result of that
				program. Such goal shall be—
							(A)the best estimate
				of the possible increase in domestic production of oil and natural gas from the
				outer Continental Shelf;
							(B)focused on meeting
				domestic demand for oil and natural gas and reducing the dependence of the
				United States on foreign energy; and
							(C)focused on the
				production increases achieved by the leasing program at the end of the 15-year
				period beginning on the effective date of the program.
							(2)Program
				goalFor purposes of the 5-year oil and gas leasing program, the
				production goal referred to in paragraph (1) shall be an increase by 2032
				of—
							(A)no less than
				3,000,000 barrels in the amount of oil produced per day; and
							(B)no less than
				10,000,000,000 cubic feet in the amount of natural gas produced per day.
							(3)ReportingThe
				Secretary shall report annually, beginning at the end of the 5-year period for
				which the program applies, to the Committee on Natural Resources of the House
				of Representatives and the Committee on Energy and Natural Resources of the
				Senate on the progress of the program in meeting the production goal. The
				Secretary shall identify in the report projections for production and any
				problems with leasing, permitting, or production that will prevent meeting the
				goal.
						.
			103.Development and
			 submittal of new 5-year oil and gas leasing program
				(a)In
			 generalThe Secretary of the
			 Interior shall—
					(1)by not later than
			 July 15, 2014, publish and submit to Congress a new proposed oil and gas
			 leasing program under section 18 of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1344) for the 5-year period beginning on such date and ending
			 July 15, 2020; and
					(2)by not later than
			 July 15, 2015, approve a final oil and gas leasing program under such section
			 for such period.
					(b)Consideration of
			 all areasIn preparing such program the Secretary shall include
			 consideration of areas of the Continental Shelf off the coasts of all States
			 (as such term is defined in section 2 of that Act, as amended by this Act),
			 that are subject to leasing under this Act.
				(c)Technical
			 correctionSection 18(d)(3)
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(d)(3)) is amended by
			 striking or after eighteen months following the date of enactment of
			 this section, whichever first occurs,.
				104.Rule of
			 constructionNothing in this
			 Act shall be construed to authorize the issuance of a lease under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to any
			 person designated for the imposition of sanctions pursuant to—
				(1)the Iran Sanctions
			 Act of 1996 (50
			 U.S.C. 1701 note), the Comprehensive Iran Sanctions,
			 Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the Iran
			 Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et
			 seq.), section 1245 of the National Defense Authorization Act
			 for Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran
			 Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
				(2)Executive Order
			 No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or
			 Executive Order No. 13645 (June 3, 2013);
				(3)Executive Order
			 No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004);
			 or
				(4)the Syria
			 Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151
			 note).
				IIDirecting the
			 President To Conduct New OCS Sales in Virginia, South Carolina, and
			 California
			201.Requirement to
			 conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf
			 offshore Virginia
				(a)In
			 generalNotwithstanding the exclusion of Lease Sale 220 in the
			 Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the
			 Secretary of the Interior shall conduct offshore oil and gas Lease Sale 220
			 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) as
			 soon as practicable, but not later than one year after the date of enactment of
			 this Act.
				(b)Requirement To
			 make replacement lease blocks availableFor each lease block in a proposed lease
			 sale under this section for which the Secretary of Defense, in consultation
			 with the Secretary of the Interior, under the Memorandum of Agreement referred
			 to in section 205(b), issues a statement proposing deferral from a lease
			 offering due to defense-related activities that are irreconcilable with mineral
			 exploration and development, the Secretary of the Interior, in consultation
			 with the Secretary of Defense, shall make available in the same lease sale one
			 other lease block in the Virginia lease sale planning area that is acceptable
			 for oil and gas exploration and production in order to mitigate
			 conflict.
				(c)Balancing
			 military and energy production goalsIn recognition that the Outer Continental
			 Shelf oil and gas leasing program and the domestic energy resources produced
			 therefrom are integral to national security, the Secretary of the Interior and
			 the Secretary of Defense shall work jointly in implementing this section in
			 order to ensure achievement of the following common goals:
					(1)Preserving the
			 ability of the Armed Forces of the United States to maintain an optimum state
			 of readiness through their continued use of the Outer Continental Shelf.
					(2)Allowing effective
			 exploration, development, and production of our Nation’s oil, gas, and
			 renewable energy resources.
					(d)DefinitionsIn
			 this section:
					(1)Lease sale
			 220The term Lease Sale 220 means such lease sale
			 referred to in the Request for Comments on the Draft Proposed 5-Year Outer
			 Continental Shelf (OCS) Oil and Gas Leasing Program for 2010–2015 and Notice of
			 Intent To Prepare an Environmental Impact Statement (EIS) for the Proposed
			 5-Year Program published January 21, 2009 (74 Fed. Reg. 3631).
					(2)Virginia lease
			 sale planning areaThe term Virginia lease sale planning
			 area means the area of the outer Continental Shelf (as that term is
			 defined in the Outer Continental Shelf Lands Act (33 U.S.C. 1331 et
			 seq.)) that is bounded by—
						(A)a northern
			 boundary consisting of a straight line extending from the northernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the United
			 States exclusive economic zone located at 37 degrees 17 minutes 1 second North
			 latitude, 71 degrees 5 minutes 16 seconds West longitude; and
						(B)a southern
			 boundary consisting of a straight line extending from the southernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the United
			 States exclusive economic zone located at 36 degrees 31 minutes 58 seconds
			 North latitude, 71 degrees 30 minutes 1 second West longitude.
						202.South Carolina
			 lease saleNotwithstanding
			 inclusion of the South Atlantic Outer Continental Shelf Planning Area in the
			 Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the
			 Secretary of the Interior shall conduct a lease sale not later than 2 years
			 after the date of the enactment of this Act for areas off the coast of South
			 Carolina determined by the Secretary to have the most geologically promising
			 hydrocarbon resources and constituting not less than 25 percent of the leasable
			 area within the South Carolina offshore administrative boundaries depicted in
			 the notice entitled Federal Outer Continental Shelf (OCS) Administrative
			 Boundaries Extending from the Submerged Lands Act Boundary seaward to the Limit
			 of the United States Outer Continental Shelf, published January 3, 2006
			 (71 Fed. Reg. 127).
			203.Southern
			 California existing infrastructure lease sale
				(a)In
			 generalThe Secretary of the Interior shall offer for sale leases
			 of tracts in the Santa Maria and Santa Barbara/Ventura Basins of the Southern
			 California OCS Planning Area as soon as practicable, but not later than
			 December 31, 2014.
				(b)Use of Existing
			 Structures or Onshore-Based DrillingThe Secretary of the
			 Interior shall include in leases offered for sale under this lease sale such
			 terms and conditions as are necessary to require that development and
			 production may occur only from offshore infrastructure in existence on the date
			 of the enactment of this Act or from onshore-based, extended-reach
			 drilling.
				204.Environmental
			 impact statement requirement
				(a)In
			 GeneralFor the purposes of this Act, the Secretary of the
			 Interior shall prepare a multisale environmental impact statement under section
			 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for
			 all lease sales required under this title.
				(b)Actions To be
			 consideredNotwithstanding section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332), in such
			 statement—
					(1)the Secretary is
			 not required to identify nonleasing alternative courses of action or to analyze
			 the environmental effects of such alternative courses of action; and
					(2)the Secretary
			 shall only—
						(A)identify a
			 preferred action for leasing and not more than one alternative leasing
			 proposal; and
						(B)analyze the
			 environmental effects and potential mitigation measures for such preferred
			 action and such alternative leasing proposal.
						205.National
			 defense
				(a)National Defense
			 AreasThis Act does not affect the existing authority of the
			 Secretary of Defense, with the approval of the President, to designate national
			 defense areas on the Outer Continental Shelf pursuant to section 12(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C.
			 1341(d)).
				(b)Prohibition on
			 Conflicts With Military OperationsNo person may engage in any
			 exploration, development, or production of oil or natural gas on the Outer
			 Continental Shelf under a lease issued under this Act that would conflict with
			 any military operation, as determined in accordance with the Memorandum of
			 Agreement between the Department of Defense and the Department of the Interior
			 on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983, and any
			 revision or replacement for that agreement that is agreed to by the Secretary
			 of Defense and the Secretary of the Interior after that date but before the
			 date of issuance of the lease under which such exploration, development, or
			 production is conducted.
				206.Eastern Gulf of
			 Mexico not includedNothing in
			 this Act affects restrictions on oil and gas leasing under the Gulf of Mexico
			 Energy Security Act of 2006 (title I of division C of
			 Public Law
			 109–432;
			 43 U.S.C.
			 1331 note).
			IIIEquitable
			 Sharing of Outer Continental Shelf Revenues
			301.Disposition of
			 Outer Continental Shelf revenues to coastal States
				(a)In
			 generalSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is
			 amended—
					(1)in the existing
			 text—
						(A)in the first sentence, by striking
			 All rentals, and inserting the following:
							
								(c)Disposition of
				revenue under old leasesAll
				rentals,
								;
				and
						(B)in subsection (c)
			 (as designated by the amendment made by subparagraph (A) of this paragraph), by
			 striking for the period from June 5, 1950, to date, and
			 thereafter and inserting in the period beginning June 5, 1950,
			 and ending on the date of enactment of the Offshore Energy and Jobs Act;
						(2)by adding after
			 subsection (c) (as so designated) the following:
						
							(d)
				DefinitionsIn this
				section:
								(1)Coastal
				StateThe term coastal
				State includes a territory of the United States.
								(2)New leasing
				revenuesThe term new
				leasing revenues—
									(A)means amounts
				received by the United States as bonuses, rents, and royalties under leases for
				oil and gas, wind, tidal, or other energy exploration, development, and
				production on new areas of the outer Continental Shelf that are authorized to
				be made available for leasing as a result of enactment of the
				Offshore Energy and Jobs Act
				and leasing under that Act; and
									(B)does not include amounts received by the
				United States under any lease of an area located in the boundaries of the
				Central Gulf of Mexico and Western Gulf of Mexico Outer Continental Shelf
				Planning Areas on the date of enactment of the
				Offshore Energy and Jobs Act,
				including a lease issued before, on, or after such date of
				enactment.
									;
				and
					(3)by inserting
			 before subsection (c) (as so designated) the following:
						
							(a)Payment of new
				leasing revenues to coastal States
								(1)In
				generalExcept as provided in paragraph (2), of the amount of new
				leasing revenues received by the United States each fiscal year, 37.5 percent
				shall be allocated and paid in accordance with subsection (b) to coastal States
				that are affected States with respect to the leases under which those revenues
				are received by the United States.
								(2)Phase-in
									(A)In
				generalExcept as provided in
				subparagraph (B), paragraph (1) shall be applied—
										(i)with respect to
				new leasing revenues under leases awarded under the first leasing program under
				section 18(a) that takes effect after the date of enactment of the
				Offshore Energy and Jobs Act,
				by substituting 12.5 percent for 37.5 percent;
				and
										(ii)with respect to
				new leasing revenues under leases awarded under the second leasing program
				under section 18(a) that takes effect after the date of enactment of the
				Offshore Energy and Jobs Act,
				by substituting 25 percent for 37.5
				percent.
										(B)Exempted lease
				salesThis paragraph shall not apply with respect to any lease
				issued under title II of the Offshore Energy
				and Jobs Act.
									(b)Allocation of
				payments
								(1)In
				generalThe amount of new
				leasing revenues received by the United States with respect to a leased tract
				that are required to be paid to coastal States in accordance with this
				subsection each fiscal year shall be allocated among and paid to coastal States
				that are within 200 miles of the leased tract, in amounts that are inversely
				proportional to the respective distances between the point on the coastline of
				each such State that is closest to the geographic center of the lease tract, as
				determined by the Secretary.
								(2)Minimum and
				maximum allocationThe amount allocated to a coastal State under
				paragraph (1) each fiscal year with respect to a leased tract shall be—
									(A)in the case of a coastal State that is the
				nearest State to the geographic center of the leased tract, not less than 25
				percent of the total amounts allocated with respect to the leased tract;
									(B)in the case of any other coastal State, not
				less than 10 percent, and not more than 15 percent, of the total amounts
				allocated with respect to the leased tract; and
									(C)in the case of a
				coastal State that is the only coastal State within 200 miles of a leased
				tract, 100 percent of the total amounts allocated with respect to the leased
				tract.
									(3)AdministrationAmounts
				allocated to a coastal State under this subsection—
									(A)shall be available
				to the coastal State without further appropriation;
									(B)shall remain
				available until expended;
									(C)shall be in
				addition to any other amounts available to the coastal State under this Act;
				and
									(D)shall be
				distributed in the fiscal year following receipt.
									(4)Use of
				funds
									(A)In
				generalExcept as provided in subparagraph (B), a coastal State
				may use funds allocated and paid to it under this subsection for any purpose as
				determined by the laws of that State.
									(B)Restriction on
				use for matchingFunds allocated and paid to a coastal State
				under this subsection may not be used as matching funds for any other Federal
				program.
									.
					(b)Limitation on
			 applicationThis section and
			 the amendment made by this section shall not affect the application of section
			 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of
			 Public Law
			 109–432; (43 U.S.C. 1331 note)), as in effect
			 before the enactment of this Act, with respect to revenues received by the
			 United States under oil and gas leases issued for tracts located in the Western
			 and Central Gulf of Mexico Outer Continental Shelf Planning Areas, including
			 such leases issued on or after the date of the enactment of this Act.
				IVReorganization of
			 Minerals Management Agencies of the Department of the Interior
			401.Establishment of
			 Under Secretary for Energy, Lands, and Minerals and Assistant Secretary of
			 Ocean Energy and SafetyThere
			 shall be in the Department of the Interior—
				(1)an Under Secretary
			 for Energy, Lands, and Minerals, who shall—
					(A)be appointed by
			 the President, by and with the advise and consent of the Senate;
					(B)report to the Secretary of the Interior or,
			 if directed by the Secretary, to the Deputy Secretary of the Interior;
					(C)be paid at the
			 rate payable for level III of the Executive Schedule; and
					(D)be responsible for—
						(i)the
			 safe and responsible development of our energy and mineral resources on Federal
			 lands in appropriate accordance with United States energy demands; and
						(ii)ensuring
			 multiple-use missions of the Department of the Interior that promote the safe
			 and sustained development of energy and minerals resources on public lands (as
			 that term is defined in the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et
			 seq.));
						(2)an Assistant
			 Secretary of Ocean Energy and Safety, who shall—
					(A)be appointed by
			 the President, by and with the advise and consent of the Senate;
					(B)report to the
			 Under Secretary for Energy, Lands, and Minerals;
					(C)be paid at the
			 rate payable for level IV of the Executive Schedule; and
					(D)be responsible for ensuring safe and
			 efficient development of energy and minerals on the Outer Continental Shelf of
			 the United States; and
					(3)an Assistant Secretary of Land and Minerals
			 Management, who shall—
					(A)be appointed by
			 the President, by and with the advise and consent of the Senate;
					(B)report to the
			 Under Secretary for Energy, Lands, and Minerals;
					(C)be paid at the
			 rate payable for level IV of the Executive Schedule; and
					(D)be responsible for ensuring safe and
			 efficient development of energy and minerals on public lands and other Federal
			 onshore lands under the jurisdiction of the Department of the Interior,
			 including implementation of the Mineral Leasing Act (30 U.S.C. 181 et
			 seq.) and the Surface Mining Control and Reclamation Act
			 (30 U.S.C. 1201 et
			 seq.) and administration of the Office of Surface
			 Mining.
					402.Bureau of Ocean
			 Energy
				(a)EstablishmentThere
			 is established in the Department of the Interior a Bureau of Ocean Energy
			 (referred to in this section as the Bureau), which shall—
					(1)be headed by a
			 Director of Ocean Energy (referred to in this section as the
			 Director); and
					(2)be administered
			 under the direction of the Assistant Secretary of Ocean Energy and
			 Safety.
					(b)Director
					(1)AppointmentThe
			 Director shall be appointed by the Secretary of the Interior.
					(2)CompensationThe
			 Director shall be compensated at the rate provided for level V of the Executive
			 Schedule under section 5316 of title 5, United
			 States Code.
					(c)Duties
					(1)In
			 generalThe Secretary of the Interior shall carry out through the
			 Bureau all functions, powers, and duties vested in the Secretary relating to
			 the administration of a comprehensive program of offshore mineral and renewable
			 energy resources management.
					(2)Specific
			 authoritiesThe Director shall promulgate and implement
			 regulations—
						(A)for the proper
			 issuance of leases for the exploration, development, and production of
			 nonrenewable and renewable energy and mineral resources on the Outer
			 Continental Shelf;
						(B)relating to
			 resource identification, access, evaluation, and utilization;
						(C)for development of
			 leasing plans, lease sales, and issuance of leases for such resources;
			 and
						(D)regarding issuance of environmental impact
			 statements related to leasing and post leasing activities including
			 exploration, development, and production, and the use of third party
			 contracting for necessary environmental analysis for the development of such
			 resources.
						(3)LimitationThe
			 Secretary shall not carry out through the Bureau any function, power, or duty
			 that is—
						(A)required by
			 section 403 to be carried out through the Ocean Energy Safety Service;
			 or
						(B)required by
			 section 404 to be carried out through the Office of Natural Resources
			 Revenue.
						(d)Responsibilities
			 of land management agenciesNothing in this section shall affect
			 the authorities of the Bureau of Land Management under the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.) or of the
			 Forest Service under the National Forest Management Act of 1976 (Public Law
			 94–588).
				403.Ocean Energy
			 Safety Service
				(a)EstablishmentThere
			 is established in the Department of the Interior an Ocean Energy Safety Service
			 (referred to in this section as the Service), which
			 shall—
					(1)be headed by a
			 Director of Energy Safety (referred to in this section as the
			 Director); and
					(2)be administered
			 under the direction of the Assistant Secretary of Ocean Energy and
			 Safety.
					(b)Director
					(1)AppointmentThe
			 Director shall be appointed by the Secretary of the Interior.
					(2)CompensationThe
			 Director shall be compensated at the rate provided for level V of the Executive
			 Schedule under section 5316 of title 5, United
			 States Code.
					(c)Duties
					(1)In
			 generalThe Secretary of the
			 Interior shall carry out through the Service all functions, powers, and duties
			 vested in the Secretary relating to the administration of safety and
			 environmental enforcement activities related to offshore mineral and renewable
			 energy resources on the Outer Continental Shelf pursuant to the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) including
			 the authority to develop, promulgate, and enforce regulations to ensure the
			 safe and sound exploration, development, and production of mineral and
			 renewable energy resources on the Outer Continental Shelf in a timely
			 fashion.
					(2)Specific
			 authoritiesThe Director shall be responsible for all safety
			 activities related to exploration and development of renewable and mineral
			 resources on the Outer Continental Shelf, including—
						(A)exploration,
			 development, production, and ongoing inspections of infrastructure;
						(B)the suspending or
			 prohibiting, on a temporary basis, any operation or activity, including
			 production under leases held on the Outer Continental Shelf, in accordance with
			 section 5(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(1));
						(C)cancelling any
			 lease, permit, or right-of-way on the Outer Continental Shelf, in accordance
			 with section 5(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(2));
						(D)compelling
			 compliance with applicable Federal laws and regulations relating to worker
			 safety and other matters;
						(E)requiring
			 comprehensive safety and environmental management programs for persons engaged
			 in activities connected with the exploration, development, and production of
			 mineral or renewable energy resources;
						(F)developing and
			 implementing regulations for Federal employees to carry out any inspection or
			 investigation to ascertain compliance with applicable regulations, including
			 health, safety, or environmental regulations;
						(G)implementing the
			 Offshore Technology Research and Risk Assessment Program under section 21 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1347);
						(H)summoning
			 witnesses and directing the production of evidence;
						(I)levying fines and
			 penalties and disqualifying operators;
						(J)carrying out any
			 safety, response, and removal preparedness functions; and
						(K)the processing of permits, exploration
			 plans, development plans.
						(d)Employees
					(1)In
			 generalThe Secretary shall ensure that the inspection force of
			 the Bureau consists of qualified, trained employees who meet qualification
			 requirements and adhere to the highest professional and ethical
			 standards.
					(2)QualificationsThe
			 qualification requirements referred to in paragraph (1)—
						(A)shall be
			 determined by the Secretary, subject to subparagraph (B); and
						(B)shall
			 include—
							(i)three years of
			 practical experience in oil and gas exploration, development, or production;
			 or
							(ii)a
			 degree in an appropriate field of engineering from an accredited institution of
			 higher learning.
							(3)AssignmentIn
			 assigning oil and gas inspectors to the inspection and investigation of
			 individual operations, the Secretary shall give due consideration to the extent
			 possible to their previous experience in the particular type of oil and gas
			 operation in which such inspections are to be made.
					(4)Background
			 checksThe Director shall require that an individual to be hired
			 as an inspection officer undergo an employment investigation (including a
			 criminal history record check).
					(5)Language
			 requirementsIndividuals hired as inspectors must be able to
			 read, speak, and write English well enough to—
						(A)carry out written
			 and oral instructions regarding the proper performance of inspection duties;
			 and
						(B)write inspection
			 reports and statements and log entries in the English language.
						(6)Veterans
			 preferenceThe Director shall provide a preference for the hiring
			 of an individual as a inspection officer if the individual is a member or
			 former member of the Armed Forces and is entitled, under statute, to retired,
			 retirement, or retainer pay on account of service as a member of the Armed
			 Forces.
					(7)Annual
			 proficiency review
						(A)Annual
			 proficiency reviewThe Director shall provide that an annual
			 evaluation of each individual assigned inspection duties is conducted and
			 documented.
						(B)Continuation of
			 employmentAn individual employed as an inspector may not
			 continue to be employed in that capacity unless the evaluation demonstrates
			 that the individual—
							(i)continues to meet
			 all qualifications and standards;
							(ii)has
			 a satisfactory record of performance and attention to duty based on the
			 standards and requirements in the inspection program; and
							(iii)demonstrates the
			 current knowledge and skills necessary to courteously, vigilantly, and
			 effectively perform inspection functions.
							(8)Limitation on
			 right to strikeAny individual that conducts permitting or
			 inspections under this section may not participate in a strike, or assert the
			 right to strike.
					(9)Personnel
			 authorityNotwithstanding any other provision of law, the
			 Director may employ, appoint, discipline and terminate for cause, and fix the
			 compensation, terms, and conditions of employment of Federal service for
			 individuals as the employees of the Service in order to restore and maintain
			 the trust of the people of the United States in the accountability of the
			 management of our Nation’s energy safety program.
					(10)Training
			 Academy
						(A)In
			 generalThe Secretary shall
			 establish and maintain a National Offshore Energy Safety Academy (referred to
			 in this paragraph as the Academy) as an agency of the Ocean
			 Energy Safety Service.
						(B)Functions of
			 AcademyThe Secretary, through the Academy, shall be responsible
			 for—
							(i)the
			 initial and continued training of both newly hired and experienced offshore oil
			 and gas inspectors in all aspects of health, safety, environmental, and
			 operational inspections;
							(ii)the
			 training of technical support personnel of the Bureau;
							(iii)any other
			 training programs for offshore oil and gas inspectors, Bureau personnel,
			 Department personnel, or other persons as the Secretary shall designate;
			 and
							(iv)certification of
			 the successful completion of training programs for newly hired and experienced
			 offshore oil and gas inspectors.
							(C)Cooperative
			 agreements
							(i)In
			 generalIn performing functions under this paragraph, and subject
			 to clause (ii), the Secretary may enter into cooperative educational and
			 training agreements with educational institutions, related Federal academies,
			 other Federal agencies, State governments, safety training firms, and oil and
			 gas operators and related industries.
							(ii)Training
			 requirementSuch training shall be conducted by the Academy in
			 accordance with curriculum needs and assignment of instructional personnel
			 established by the Secretary.
							(11)Use of
			 Department personnelIn performing functions under this
			 subsection, the Secretary shall use, to the extent practicable, the facilities
			 and personnel of the Department of the Interior. The Secretary may appoint or
			 assign to the Academy such officers and employees as the Secretary considers
			 necessary for the performance of the duties and functions of the
			 Academy.
					(12)Additional
			 training programs
						(A)In
			 generalThe Secretary shall work with appropriate educational
			 institutions, operators, and representatives of oil and gas workers to develop
			 and maintain adequate programs with educational institutions and oil and gas
			 operators that are designed—
							(i)to
			 enable persons to qualify for positions in the administration of this Act;
			 and
							(ii)to
			 provide for the continuing education of inspectors or other appropriate
			 Department of the Interior personnel.
							(B)Financial and
			 technical assistanceThe Secretary may provide financial and
			 technical assistance to educational institutions in carrying out this
			 paragraph.
						(e)LimitationThe
			 Secretary shall not carry out through the Service any function, power, or duty
			 that is—
					(1)required by
			 section 402 to be carried out through Bureau of Ocean Energy; or
					(2)required by
			 section 404 to be carried out through the Office of Natural Resources
			 Revenue.
					404.Office of
			 Natural Resources revenue
				(a)EstablishmentThere
			 is established in the Department of the Interior an Office of Natural Resources
			 Revenue (referred to in this section as the Office) to be headed
			 by a Director of Natural Resources Revenue (referred to in this section as the
			 Director).
				(b)Appointment and
			 compensation
					(1)In
			 generalThe Director shall be
			 appointed by the Secretary of the Interior.
					(2)CompensationThe
			 Director shall be compensated at the rate provided for Level V of the Executive
			 Schedule under section 5316 of title 5, United
			 States Code.
					(c)Duties
					(1)In
			 generalThe Secretary of the Interior shall carry out, through
			 the Office, all functions, powers, and duties vested in the Secretary and
			 relating to the administration of offshore royalty and revenue management
			 functions.
					(2)Specific
			 authoritiesThe Secretary shall carry out, through the Office,
			 all functions, powers, and duties previously assigned to the Minerals
			 Management Service (including the authority to develop, promulgate, and enforce
			 regulations) regarding offshore royalty and revenue collection; royalty and
			 revenue distribution; auditing and compliance; investigation and enforcement of
			 royalty and revenue regulations; and asset management for onshore and offshore
			 activities.
					(d)LimitationThe
			 Secretary shall not carry out through the Office any function, power, or duty
			 that is—
					(1)required by
			 section 402 to be carried out through Bureau of Ocean Energy; or
					(2)required by
			 section 403 to be carried out through the Ocean Energy Safety Service.
					405.Ethics and drug
			 testing
				(a)CertificationThe Secretary of the Interior shall certify
			 annually that all Department of the Interior officers and employees having
			 regular, direct contact with lessees, contractors, concessionaires, and other
			 businesses interested before the Government as a function of their official
			 duties, or conducting investigations, issuing permits, or responsible for
			 oversight of energy programs, are in full compliance with all Federal employee
			 ethics laws and regulations under the Ethics in Government Act of 1978 (5
			 U.S.C. App.) and part 2635 of title 5, Code of Federal Regulations, and all
			 guidance issued under subsection (c).
				(b)Drug
			 TestingThe Secretary shall conduct a random drug testing program
			 of all Department of the Interior personnel referred to in subsection
			 (a).
				(c)GuidanceNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 issue supplementary ethics and drug testing guidance for the employees for
			 which certification is required under subsection (a). The Secretary shall
			 update the supplementary ethics guidance not less than once every 3 years
			 thereafter.
				406.Abolishment of
			 Minerals Management Service
				(a)AbolishmentThe
			 Minerals Management Service is abolished.
				(b)Completed
			 administrative actions
					(1)In
			 generalCompleted
			 administrative actions of the Minerals Management Service shall not be affected
			 by the enactment of this Act, but shall continue in effect according to their
			 terms until amended, modified, superseded, terminated, set aside, or revoked in
			 accordance with law by an officer of the United States or a court of competent
			 jurisdiction, or by operation of law.
					(2)Completed
			 administrative action definedFor purposes of paragraph (1), the term
			 completed administrative action includes orders, determinations,
			 memoranda of understanding, memoranda of agreements, rules, regulations,
			 personnel actions, permits, agreements, grants, contracts, certificates,
			 licenses, registrations, and privileges.
					(c)Pending
			 ProceedingsSubject to the authority of the Secretary of the
			 Interior and the officers of the Department of the Interior under this
			 Act—
					(1)pending proceedings in the Minerals
			 Management Service, including notices of proposed rulemaking, and applications
			 for licenses, permits, certificates, grants, and financial assistance, shall
			 continue, notwithstanding the enactment of this Act or the vesting of functions
			 of the Service in another agency, unless discontinued or modified under the
			 same terms and conditions and to the same extent that such discontinuance or
			 modification could have occurred if this Act had not been enacted; and
					(2)orders issued in
			 such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner and on the same terms as if this Act had
			 not been enacted, and any such orders shall continue in effect until amended,
			 modified, superseded, terminated, set aside, or revoked by an officer of the
			 United States or a court of competent jurisdiction, or by operation of
			 law.
					(d)Pending Civil
			 ActionsSubject to the authority of the Secretary of the Interior
			 or any officer of the Department of the Interior under this Act, pending civil
			 actions shall continue notwithstanding the enactment of this Act, and in such
			 civil actions, proceedings shall be had, appeals taken, and judgments rendered
			 and enforced in the same manner and with the same effect as if such enactment
			 had not occurred.
				(e)ReferencesReferences relating to the Minerals
			 Management Service in statutes, Executive orders, rules, regulations,
			 directives, or delegations of authority that precede the effective date of this
			 Act are deemed to refer, as appropriate, to the Department, to its officers,
			 employees, or agents, or to its corresponding organizational units or
			 functions. Statutory reporting requirements that applied in relation to the
			 Minerals Management Service immediately before the effective date of this Act
			 shall continue to apply.
				407.Conforming
			 amendments to Executive Schedule pay rates
				(a)Under Secretary
			 for Energy, Lands, and MineralsSection 5314 of title 5, United
			 States Code, is amended by inserting after the item relating to Under
			 Secretaries of the Treasury (3). the following:
					
							Under Secretary for Energy, Lands, and Minerals,
				  Department of the
				  Interior.
						.
				(b)Assistant
			 SecretariesSection 5315 of
			 title 5, United States Code, is amended by striking Assistant
			 Secretaries of the Interior (6). and inserting the following:
					
							Assistant Secretaries, Department of the Interior
				  (7).
						.
				(c)DirectorsSection 5316 of title 5, United
			 States Code, is amended by striking Director, Bureau of Mines,
			 Department of the Interior. and inserting the following new
			 items:
					
							Director, Bureau of Ocean Energy, Department of the
				  Interior.
							Director, Ocean Energy Safety Service, Department of
				  the Interior.
							Director, Office of Natural Resources Revenue,
				  Department of the
				  Interior.
						.
				408.Outer
			 Continental Shelf Energy Safety Advisory Board
				(a)EstablishmentThe Secretary of the Interior shall
			 establish, under the Federal Advisory Committee Act, an Outer Continental Shelf
			 Energy Safety Advisory Board (referred to in this section as the
			 Board)—
					(1)to provide the
			 Secretary and the Directors established by this Act with independent scientific
			 and technical advice on safe, responsible, and timely mineral and renewable
			 energy exploration, development, and production activities; and
					(2)to review operations of the National
			 Offshore Energy Health and Safety Academy established under section 403(d),
			 including submitting to the Secretary recommendations of curriculum to ensure
			 training scientific and technical advancements.
					(b)Membership
					(1)SizeThe
			 Board shall consist of not more than 11 members, who—
						(A)shall be appointed
			 by the Secretary based on their expertise in oil and gas drilling, well design,
			 operations, well containment and oil spill response; and
						(B)must have
			 significant scientific, engineering, management, and other credentials and a
			 history of working in the field related to safe energy exploration,
			 development, and production activities.
						(2)Consultation and
			 nominationsThe Secretary shall consult with the National Academy
			 of Sciences and the National Academy of Engineering to identify potential
			 candidates for the Board and shall take nominations from the public.
					(3)TermThe
			 Secretary shall appoint Board members to staggered terms of not more than 4
			 years, and shall not appoint a member for more than 2 consecutive terms.
					(4)BalanceIn
			 appointing members to the Board, the Secretary shall ensure a balanced
			 representation of industry and research interests.
					(c)ChairThe
			 Secretary shall appoint the Chair for the Board from among its members.
				(d)MeetingsThe
			 Board shall meet not less than 3 times per year and shall host, at least once
			 per year, a public forum to review and assess the overall energy safety
			 performance of Outer Continental Shelf mineral and renewable energy resource
			 activities.
				(e)Offshore
			 drilling safety assessments and recommendationsAs part of its
			 duties under this section, the Board shall, by not later than 180 days after
			 the date of enactment of this section and every 5 years thereafter, submit to
			 the Secretary a report that—
					(1)assesses offshore
			 oil and gas well control technologies, practices, voluntary standards, and
			 regulations in the United States and elsewhere; and
					(2)as appropriate, recommends modifications to
			 the regulations issued under this Act to ensure adequate protection of safety
			 and the environment, including recommendations on how to reduce regulations and
			 administrative actions that are duplicative or unnecessary.
					(f)ReportsReports
			 of the Board shall be submitted by the Board to the Committee on Natural
			 Resources of the House or Representatives and the Committee on Energy and
			 Natural Resources of the Senate and made available to the public in
			 electronically accessible form.
				(g)Travel
			 expensesMembers of the Board, other than full-time employees of
			 the Federal Government, while attending meeting of the Board or while otherwise
			 serving at the request of the Secretary or the Director while serving away from
			 their homes or regular places of business, may be allowed travel expenses,
			 including per diem in lieu of subsistence, as authorized by
			 section
			 5703 of title 5, United States Code, for individuals in the
			 Government serving without pay.
				409.Outer
			 Continental Shelf inspection feesSection 22 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1348) is amended by adding at the end of the section the
			 following:
				
					(g)Inspection
				fees
						(1)EstablishmentThe
				Secretary of the Interior shall collect from the operators of facilities
				subject to inspection under subsection (c) non-refundable fees for such
				inspections—
							(A)at an aggregate
				level equal to the amount necessary to offset the annual expenses of
				inspections of outer Continental Shelf facilities (including mobile offshore
				drilling units) by the Department of the Interior; and
							(B)using a schedule
				that reflects the differences in complexity among the classes of facilities to
				be inspected.
							(2)Ocean energy
				safety fundThere is established in the Treasury a fund, to be
				known as the Ocean Energy Enforcement Fund (referred to in this
				subsection as the Fund), into which shall be deposited all
				amounts collected as fees under paragraph (1) and which shall be available as
				provided under paragraph (3).
						(3)Availability of
				fees
							(A)In
				generalNotwithstanding
				section
				3302 of title 31, United States Code, all amounts deposited in
				the Fund—
								(i)shall be credited
				as offsetting collections;
								(ii)shall be
				available for expenditure for purposes of carrying out inspections of outer
				Continental Shelf facilities (including mobile offshore drilling units) and the
				administration of the inspection program under this section;
								(iii)shall be
				available only to the extent provided for in advance in an appropriations Act;
				and
								(iv)shall remain
				available until expended.
								(B)Use for field
				officesNot less than 75 percent of amounts in the Fund may be
				appropriated for use only for the respective Department of the Interior field
				offices where the amounts were originally assessed as fees.
							(4)Initial
				feesFees shall be
				established under this subsection for the fiscal year in which this subsection
				takes effect and the subsequent 10 years, and shall not be raised without
				advise and consent of the Congress, except as determined by the Secretary to be
				appropriate as an adjustment equal to the percentage by which the Consumer
				Price Index for the month of June of the calendar year preceding the adjustment
				exceeds the Consumer Price Index for the month of June of the calendar year in
				which the claim was determined or last adjusted.
						(5)Annual
				feesAnnual fees shall be collected under this subsection for
				facilities that are above the waterline, excluding drilling rigs, and are in
				place at the start of the fiscal year. Fees for fiscal year 2013 shall
				be—
							(A)$10,500 for
				facilities with no wells, but with processing equipment or gathering
				lines;
							(B)$17,000 for
				facilities with 1 to 10 wells, with any combination of active or inactive
				wells; and
							(C)$31,500 for
				facilities with more than 10 wells, with any combination of active or inactive
				wells.
							(6)Fees for
				drilling rigsFees for drilling rigs shall be assessed under this
				subsection for all inspections completed in fiscal years 2013 through 2022.
				Fees for fiscal year 2013 shall be—
							(A)$30,500 per
				inspection for rigs operating in water depths of 1,000 feet or more; and
							(B)$16,700 per
				inspection for rigs operating in water depths of less than 1,000 feet.
							(7)BillingThe
				Secretary shall bill designated operators under paragraph (5) within 60 days
				after the date of the inspection, with payment required within 30 days of
				billing. The Secretary shall bill designated operators under paragraph (6)
				within 30 days of the end of the month in which the inspection occurred, with
				payment required within 30 days after billing.
						(8)SunsetNo
				fee may be collected under this subsection for any fiscal year after fiscal
				year 2022.
						(9)Annual
				reports
							(A)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with fiscal year 2013, the Secretary shall submit to the Committee on
				Energy and Natural Resources of the Senate and the Committee on Natural
				Resources of the House of Representatives a report on the operation of the Fund
				during the fiscal year.
							(B)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
								(i)A
				statement of the amounts deposited into the Fund.
								(ii)A
				description of the expenditures made from the Fund for the fiscal year,
				including the purpose of the expenditures and the additional hiring of
				personnel.
								(iii)A statement of
				the balance remaining in the Fund at the end of the fiscal year.
								(iv)An accounting of
				pace of permit approvals.
								(v)If
				fee increases are proposed after the initial 10-year period referred to in
				paragraph (5), a proper accounting of the potential adverse economic impacts
				such fee increases will have on offshore economic activity and overall
				production, conducted by the Secretary.
								(vi)Recommendations
				to increase the efficacy and efficiency of offshore inspections.
								(vii)Any corrective
				actions levied upon offshore inspectors as a result of any form of
				misconduct.
								.
			410.Prohibition on
			 action based on National Ocean Policy developed under Executive Order No.
			 13547
				(a)ProhibitionThe Bureau of Ocean Energy and the Ocean
			 Energy Safety Service may not develop, propose, finalize, administer, or
			 implement, any limitation on activities under their jurisdiction as a result of
			 the coastal and marine spatial planning component of the National Ocean Policy
			 developed under Executive Order No. 13547.
				(b)Report on
			 expendituresNot later than
			 60 days after the date of enactment of this Act, the President shall submit a
			 report to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate identifying all
			 Federal expenditures in fiscal years 2011, 2012, and 2013, by the Bureau of
			 Ocean Energy and the Ocean Energy Safety Service and their predecessor
			 agencies, by agency, account, and any pertinent subaccounts, for the
			 development, administration, or implementation of the coastal and marine
			 spatial planning component of the National Ocean Policy developed under
			 Executive Order No. 13547, including staff time, travel, and other related
			 expenses.
				VUnited States
			 Territories
			501.Application of
			 Outer Continental Shelf Lands Act with respect to territories of the United
			 StatesSection 2 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331) is amended—
				(1)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone and the Continental Shelf adjacent to
			 any territory of the United States;
				(2)in paragraph (p),
			 by striking and after the semicolon at the end;
				(3)in paragraph (q),
			 by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(r)The term
				State includes each territory of the United
				States.
						.
				VIMiscellaneous
			 Provisions
			601.Rules regarding
			 distribution of revenues under Gulf of Mexico Energy Security Act of
			 2006
				(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of the Interior shall issue rules to provide more
			 clarity, certainty, and stability to the revenue streams contemplated by the
			 Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note).
				(b)ContentsThe rules shall include clarification of
			 the timing and methods of disbursements of funds under section 105(b)(2) of
			 such Act.
				602.Amount of
			 distributed qualified outer Continental Shelf revenuesSection 105(f)(1) of the Gulf of Mexico
			 Energy Security Act of 2006 (title I of division C of
			 Public Law
			 109–432;
			 43 U.S.C.
			 1331 note) shall be applied by substituting 2023, and
			 shall not exceed $999,999,999 for each of fiscal years 2024 through
			 2055 for 2055.
			603.Seismic testing
			 in the Atlantic Outer Continental ShelfNot later than December 31, 2013, the Bureau
			 of Ocean Energy Management shall publish a record of decision on the Atlantic
			 G&G Programmatic Final Environmental Impact Statement.
			VIIJudicial
			 Review
			701.Time for filing
			 complaint
				(a)In
			 generalAny cause of action that arises from a covered energy
			 decision must be filed not later than the end of the 60-day period beginning on
			 the date of the covered energy decision. Any cause of action not filed within
			 this time period shall be barred.
				(b)ExceptionSubsection
			 (a) shall not apply to a cause of action brought by a party to a covered energy
			 lease.
				702.District court
			 deadline
				(a)In
			 generalAll proceedings that are subject to section 701—
					(1)shall be brought
			 in the United States district court for the district in which the Federal
			 property for which a covered energy lease is issued is located or the United
			 States District Court of the District of Columbia;
					(2)shall be resolved
			 as expeditiously as possible, and in any event not more than 180 days after
			 such cause or claim is filed; and
					(3)shall take
			 precedence over all other pending matters before the district court.
					(b)Failure to
			 comply with deadlineIf an interlocutory or final judgment,
			 decree, or order has not been issued by the district court by the deadline
			 described under this section, the cause or claim shall be dismissed with
			 prejudice and all rights relating to such cause or claim shall be
			 terminated.
				703.Ability to seek
			 appellate reviewAn
			 interlocutory or final judgment, decree, or order of the district court in a
			 proceeding that is subject to section 701 may be reviewed by the U.S. Court of
			 Appeals for the District of Columbia Circuit. The D.C. Circuit shall resolve
			 any such appeal as expeditiously as possible and, in any event, not more than
			 180 days after such interlocutory or final judgment, decree, or order of the
			 district court was issued.
			704.Limitation on
			 scope of review and relief
				(a)Administrative
			 findings and conclusionsIn any judicial review of any Federal
			 action under this title, any administrative findings and conclusions relating
			 to the challenged Federal action shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence contained in the administrative
			 record.
				(b)Limitation on
			 prospective reliefIn any judicial review of any action, or
			 failure to act, under this title, the Court shall not grant or approve any
			 prospective relief unless the Court finds that such relief is narrowly drawn,
			 extends no further than necessary to correct the violation of a Federal law
			 requirement, and is the least intrusive means necessary to correct the
			 violation concerned.
				705.Legal
			 feesAny person filing a
			 petition seeking judicial review of any action, or failure to act, under this
			 title who is not a prevailing party shall pay to the prevailing parties
			 (including intervening parties), other than the United States, fees and other
			 expenses incurred by that party in connection with the judicial review, unless
			 the Court finds that the position of the person was substantially justified or
			 that special circumstances make an award unjust.
			706.ExclusionThis title shall not apply with respect to
			 disputes between the parties to a lease issued pursuant to an authorizing
			 leasing statute regarding the obligations of such lease or the alleged breach
			 thereof.
			707.DefinitionsIn this title, the following definitions
			 apply:
				(1)Covered energy
			 decisionThe term covered energy decision means
			 any action or decision by a Federal official regarding the issuance of a
			 covered energy lease.
				(2)Covered energy
			 leaseThe term covered energy lease means any
			 lease under this Act or under an oil and gas leasing program under this
			 Act.
				
	
		
			Passed the House of
			 Representatives June 28, 2013.
			Karen L. Haas,
			Clerk.
		
	
